UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13G Under the Securities Exchange Act of Cornerstone Financial Corporation (Name of Issuer) COMMON STOCK (Title of Class of Securities) 21925G (CUSIP Number) December 31, (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [ X ] Rule 13d-1(c) []Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.: 21925G 102 1. Names of Reporting Persons/I.R.S. Identification Nos. of Above Persons (Entities Only). Black River BancVenture, Inc.
